                  Case: 1:20-cv-02219 Document #: 28 Filed: 09/24/20 Page 1 of 1 PageID #:94


                      United States District Court for the Northern District of Illinois


        Case Number: 1:20-cv-02219                      Assigned/Issued By: ke

        Judge Name: Chang                               Designated Magistrate Judge: Finnegan


                                                 FEE INFORMATION


    Amount Due:                  $400.00             $47.00            $5.00

                                  IFP                No Fee                Other

                                  $505.00

    Number of Service Copies                                  Date:

                                          (For Use by Fiscal Department Only)

    Amount Paid:                                              Receipt #:

    Date Payment Rec’d:                                       Fiscal Clerk:


                                                     ISSUANCES

                   Summons                                             Alias Summons

                   Third Party Summons                                 Lis Pendens

                   Non Wage Garnishment Summons                        Abstract of Judgment

                   Wage-Deduction Garnishment Summons

         ✔         Citation to Discover Assets                                (Victim, Against and $ Amount)


                   Writ
                             (Type of Writ)


  1         Original and 0               copies on 9/24/20            as to Christopher Dexter
                                                         (Date)
 (No Notice Filed)



Rev. 08/19/2016
